By the Court,
Belknap, J.:
This action is brought for the purpose of restraining defendant from using the waters of Indian creek, and recovering damages for an alleged unlawful diversion thereof. ■ The parties to the suit are engaged in the cultivation of land in the valley through which the creek runs. Their rights to the use of the waters are based upon appropriation. Appellant, whose farming land is ten miles below that of respondent, claims the right to use the water by virtue of an earlier appropriation than that of respondent.
Judgment was rendered in favor of defendant, awarding him a limited quantity of the water.
One of the points presented by this appeal is whether this conclusion is. warranted by the evidence, and this embraces the priority of appropriation.
*136The plaintiff testified that early in the year 1876 he appropriated all of the waters, of the creek. Before that time these-waters had been used to irrigate plaintiff's land, but as he has. not in any wise connected himself in interest with those who first cultivated the land and appropriated the water, his own appropriation in 1876 must be treated as. the inception of his. right.
In the years 1874 and 1875 one John Jones, cultivated the-land of the defendant, and irrigated the crop growing thereon with the waters of the creek. In the fall of the year 1875 Jones sold his interest in the premises to the defendant, who-entered into the possession during the month of November, of that year, and in the following spring, and continuously since, used the portion of the water allotted him by the court for the-purpose of irrigating and for domestic wants.
This 'testimony shows that defendant’s right is based upon an earlier appropriation of the waters, than that of the-plaintiff.
There was a slight conflict in the testimony, but it is the-province of the jury to determine the weight to be attached to conflicting testimony. The verdict is. fully warranted by the testimony.
The remaining exception arises upon the- admission in evidence, against plaintiff’s, objection, of a duplicate receipt of the receiver of the .land office of the United States- for his fees, and compensation for the entry of defendant’s- lands as homestead under the acts of congress., approved May 20, 1862, and March 21, 1864.
No question of the title to the lands occupied by the parties, plaintiff or defendant, was involved.
The case turned upon the question of priority of appropriation of the waters. The judgment was rendered upon the theory that defendant had a right to use the amount of water apportioned to him .by virtue of an appropriation earlier than that of plaintiff. This being the case, no injury could have resulted to plaintiff by the introduction of the register’s, receipt, although its introduction in evidence was. error.
' Judgment and • order overruling motion for new trial affirmed.